              Case 1:19-cr-00514-JPO Document 62 Filed 01/28/21 Page 1 of 1



                                                 [\11&(3
         Myers & Galiardo, LLP I 52 Duane Street, 7FI., New York, NY 10007 I 212-986-5900 I www.citylaw.nyc



    BY ECF

   Hon. J Paul Oetkin                                                             January 24, 2021
   United States District Judge
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, NY 10007

   Your Honor:
            I represent Mr. Antonio Mora in the above referenced matter. I have spoken with him as often as
   possible using the Airtable system which connects lawyers to clients at MCC for 30 minute sessions. It is
   very difficult to discuss discovery or potential plea agreements under this system let alone have any
   meaningful trial preparation dialogue.

           Additionally, last week I learned that Mr. Mora was indicted in a Bronx State Court matter with 40
   other defendants. This new development makes it particularly difficult to discuss the resolution of his
   matters when Mr. Mora has not even been brought to the Bronx Courthouse.

           With the upcoming trial date of April 21, 2021 I do not see any possibility of being completely
   prepared for trial in light of the restraints the pandemic has placed on visitation at the jail and limitations on
   phone calls. Frankly, it is next to impossible to form any rapport with this client. I have yet to meet him in-
   person since I was assigned and I have spoken to him only 8-10 times on the phone due to the limitations of
   AirTable scheduling. With these factors in mind, I ask that we move the trial date until I can fully explain
   some of the options to this defendant who is facing a staggering prison sentence if convicted.

           Frankly, I am personally hesitant to make applications to adjourn trials and I always pride myself on
   being ready. However, under these unique circumstances, I cannot in good conscience answer ready for
   trial.

           I’m asking the Court to adjourn this matter for at least two months past the currently set April 21,
   2021 trial date. Hopefully, by then, the pandemic will subside and I will be permitted to see Mr. Mora, in
   person, several times per week.

           I am sorry to inconvenience the parties.

   Granted. The jury trial is hereby adjourned to July 12, 2021, with jury     Most Respectfully,
selection to begin at 9:30 a.m. on that date.
   In addition, a pretrial conference will be held on April 21, 2021, at 11:00 /s/Matthew D. Myers
a.m. Pretrial disclosure and filing deadlines will be set at that conference.
   So ordered: 1/28/2021




                                                      N •Y•C
